                                                                 U.S. DISTRICT COURT
                                                             NORTIIERN DISTRICT OF TEXAS
                                                                     FILED
                    IN THE UNITED STATES DISTRICT CCORT
                     FOR THE NORTHERN DISTRICT OF TE AS            OCT 3 ·1
                             FORT WORTH DIVISION               _ _ _ _ _ _ _ __;__J


                1
                                                             CLERK, U.S. DISTRICT COURT
RICKEY DAVIS,                           §
                                        §                      lly·--..,.,=,.---
                                                                 -    bcputy
                    Applicant,          §
                                        §
v.                                      §       No.   4:18-CV-969-A
                                        §
LORIE DAVIS, Director,                  §
Texas Department of Criminal            §
Justice, Correctional                   §
Institutions Division,                  §
                                        §
                    Respondent.         §



                               MEMORANDUM OPINION
                                       and
                                      ORDER

      Before the court is an application for a writ of habeas

corpus pursuant to 28 U.S.C. § 2254 filed by applicant, Rickey

Davis, a state prisoner, against Lorie Davis, director of the

Texas Department of Criminal Justice, Correctional Institutions

Division (TDCJ),         respondent. After having considered the

pleadings and relief sought by applicant, the court has concluded

that the application should be dismissed as time-barred.

                    I.    Factual and Procedural History

      On September 18, 2013,       in Tarrant County, Texas, Case No.

1295152D, a jury found applicant guilty of aggravated sexual

assault of A.P., a child under the age of 14, and assessed his

punishment at 99 years' confinement.         (Clerk's R.   80, doc. 15-



      1Applicant was convicted and is confined in TDCJ under the name of Ricky
D. Davis.
12. 2 ) On February 26, 2015, the trial court's judgment of

conviction by jury was affirmed on appeal. Davis v. State, No.

02-13-00469-CR, 2015 WL 8311951              (Tex. App.-Fort Worth Feb. 26,

2015). The Texas courts' website indicates that applicant filed

an untimely petition for discretionary review in the Texas Court

of Criminal Appeals. TEXAS JUDICIAL BRANCH, http://www. txcourts. gov.

Applicant also sought postconviction state habeas-corpus relief

by filing four state habeas-corpus applications challenging his

conviction in December 2015, June 2017, October 2017, and March
                                                                                3
2018, the latter three of which are relevant to this discussion.

(SHR01 2, doc. 15-20; SHR03 2, doc. 15-25; SHR04 2, doc. 15-28;
                        4
SHR05 2, doc. 15-30.        )   Applicant filed this federal habeas-corpus

application challenging his conviction on October 31, 2018. 5

(Appl. 10, doc. 1. 6 ) In one ground for relief, applicant asserts


      2Applicant was also convicted by the jury of trafficking of a person
under the age of 18 for prostitution in Case No. 12951440, but the appellate
court reversed the trial court's judgment and rendered a judgment of acquittal
in that case, (Op. 2, doc. 15-4.) References to the clerk's record in this
opinion are to the clerk's record in Case No. 12951520.
      3
       A prose prisoner's state habeas application is deemed filed when
placed in the prison mailing system. Richards v. Thaler, 710 F.Jd 573, 578-79
(5th Cir. 2013). Applicant's applications do not provide those datesi thus,
the applications are considered filed on the dates they were signed by
applicant.

      4 "SHR01," "SHR03," ''SHR04," and "SHR05" refer to the court records of
applicant's state habeas proceedings in WR-84,643-01, WR-84,643-03, WR-84,643-
041 and WR-84,643-05, respectively.
      5
       A prose prisoner's federal habeas petition is also deemed filed when
placed in the prison mailing system. Spotville v. Cain, 149 F.3d 374, 377 (5th
Cir. 1998).
      6
       Because there are attachments to the form application, the pagination
in the ECF header is used.

                                         2
that newly discovered evidence proves his actual innocence.     (Id.

at 6.) Respondent contends that the application is untimely under

the federal one-year statute of limitations.     (Resp't's Answer 5-

7, doc. 16.)

                   II.   Statute of Limitations

     Title 28, United States Code,   §   2244(d) imposes a one-year

statute of limitations on federal petitions for writs of habeas

corpus filed by state prisoners. Section 2244(d} provides:

          (1) A 1-year period of limitations shall apply to
    an application for a writ of habeas corpus by a person
    in custody pursuant to the judgment of a State court.
    The limitations period shall run from the latest of-

                (A) the date on which the judgment became
          final by the conclusion of direct review or the
          expiration of the time for seeking such review;

               (B) the date on which the impediment to
         filing an application created by State action in
         violation of the Constitution or laws of the
         United States is removed, if the applicant was
         prevented from filing by such State action;

                (C) the date on which the constitutional
          right asserted was initially recognized by the
          Supreme Court, if that right has been newly
          recognized by the Supreme Court and made
          retroactively applicable to cases on collateral
          review; or

               (D) the date on which the factual predicate
         of the claim or claims presented could have been
         discovered through the exercise of due diligence.

          (2) The time during which a properly filed
    application for State post-conviction or other
    collateral review with respect to the pertinent
    judgment or claim is pending shall not be counted
    toward any period of limitations under this subsection.


                                3
28   u.s.c.   § 2244(d) (1)-(2).

       Applicant's "newly discovered evidence" is a January 24,

2017, affidavit from his niece Latavia Powell.   (Appl.   6, doc. 1;

SHR03 21, doc. 15-25.) Because the application alleges newly

discovered evidence, respondent invokes subsection (D)-"the date

on which the factual predicate of the claim .     . presented could

have been discovered through the excise of due diligence," as the

triggering event for calculating the limitations period.

(Resp't's Answer 5, doc. 16.) She asserts that applicant could

have learned of the factual predicate for his actual-innocence

claim on January 24, 2017, the date the affidavit was signed.

Thus, the limitations period commenced on that date and expired

one year later on January 24, 2018, absent any tolling.     (Resp't's

Answer 5, doc. 16.)

      Tolling of the limitations period may be appropriate under

the statutory tolling provision in§ 2244(d) (2) and/or as a

matter of equity. Under the statutory provision, applicant's

second state habeas application, pending from June 1, 2017,

through August 9, 2017, operated to toll limitations 70 days,

making his federal application due on or before April 4, 2018.

(SHR03 20, doc. 15-25; Action Taken, doc. 15-21.) Applicant's

third and fourth state habeas applications, pending from October

28, 2017, through January 31, 2018, and from March 3, 2018,

through May 9, 2018, respectively, operated to further toll the


                                   4
limitations period a combined 174 days, making his federal

application due on or before September 25, 2018.        (SHR04 17, doc.

15-28; Action Taken, doc. 15-26; SHR05 18, doc. 15-30; Action

Taken, doc. 15-29.) See Villegas v. Johnson, 184 F.3d 467, 473

(5th Cir. 1999)   (concluding a properly filed successive state

habeas application tolls limitations under     §   2244 (d) (2)).

Therefore, applicant's federal application filed on October 31,

2018, is untimely unless he is entitled to equitable tolling.

     To justify equitable tolling, an applicant must show (1)

that he has been pursuing his rights diligently and (2) that some

extraordinary circumstance stood in his way and prevented him

from filing a timely petition or he can make a "convincing

showing" that he is actually innocent of the crime for which he

was convicted. McQuiggin v. Perkins, 569 U.S. 383, 386 (2013);

Holland v. Florida,   560 U.S. 631,   649 (2010)   (quoting Pace v.

DiGuglielmo, 544 U.S. 408   (2005)). An applicant attempting to

overcome the expiration of the statute of limitations by showing

actual innocence is required to produce "new reliable evidence-

whether it be exculpatory scientific evidence, trustworthy

eyewitness accounts, or critical physical evidence"-sufficient to

persuade the district court that "no juror, acting reasonably,

would have voted to find him guilty beyond a reasonable doubt."

McQuiggin, 569 U.S. at 386 (quoting Schlup v. Delo, 513 U.S. 298,

329 (1995)). The applicant bears the burden to establish that


                                  5
equitable tolling is justified. Holland, 560 U.S. 649.

     Toward that end, applicant asserts that the only evidence at

trial against him was A.P.'s testimony, supported by the state's

DNA evidence.   (Appl. 19, doc. 1.) According to applicant, the

affidavit from Latavia Powell "unquestionablyu proves his

innocence because it proves that A.P. fabricated the sexual

assault as instructed by her mother and that the DNA could have

been that of another male relative with the same Y chromosome.

(Id. at 6, 15-16.) Applicant presented the affidavit in his

second state habeas proceeding, in which Powell avers (any

spelling, grammatical, or punctuation errors are in the

original)-

    I am of sound mind and capable of making this sworn
    statement. I have personal knowledge of the facts
    written in this statement. I understand that if I lie
    in this statement I may be held criminally responsible.
    This statement is true.

    On or around February 2016, I spoke to A.P. and we
    engaged in a casual conversation about miscellaneous
    female things. However, during that conversation, A.P.
    revealed to me that she had lied about Rickey Davis
    sexually assaulting her. She also stated she had been
    engaging in sexual relation with several people
    including one of Rickey's relatives for a while before
    the alleged sexual assault took place. I asked her why
    she will not tell the truth and she stated that she
    feared physical repercussion from her mother if she
    revealed the truth.

    I have no further knowledge about the facts relative to
    this cause and I have no knowledge related to the
    specific day A.P. said she decided to fabricate this
    story.

    The above state is based on my personal knowledge and

                                 6
     this affidavit affirms this statement.

(SHR03 21, doc. 15-25.)

     In response, the state produced an affidavit from A.P.

stating (any spelling, grammatical, or punctuation errors are in

the original) :

     I know La'Tavia Powell. I grew up with her as a kid. I
     have not talked to her since after trail. We fought
     cause she did not like the fact I told on her uncle. I
     never had a conversation with her in January. I don't
     even like her to talk to her. Everything I said about
     Ricky Davis was true and also my tetify. This all hurts
     still to this day. I have never had sex with any of
     Rickys family. I thought we all was a family till he
     took my body from me. I have never told LaTavia that I
     had sex with any other family member but she did tell
     me she was. I stand by everything in my testomony I
     spoke at trail.

(SHR03 42, doc. 15-25.)

     Based on the affidavits, the documentary record, and his own

recollection of the state court proceedings, the state habeas

judge adopted the following findings of fact and legal

conclusions:

                          FINDINGS OF FACT



          Actual Innocence

     5.   The victim testified that Applicant sexually
          assaulted her.

     6.   A sexual assault kit was taken during the victim's
          examination.

     7.   The forensic DNA analyst was able to obtain a full
          Y chromosomal profile from the semen extracted
          from the sexual assault kit.

                                 7
8.    Applicant's Y chromosome profile was identical to
      the Y chromosomal profile of the semen.

9.    The Y chromosomal profile is passed directly from
      father to son so every male in that same paternal
      line will have the same Y chromosomal profile.

10.   Applicant denied engaging in sexual intercourse
      with the victim but stated that she took off her
      clothes in front of him and propositioned him.

11.   Applicant attaches an affidavit from LaTavia
      Powell alleging that the victim recanted her
      testimony to her fton or around February 2016.u

12.   Ms. Powell's affidavit contains no identifying
      information.

13.   There is no evidence as to Ms. Powell's age or
      location.

14.   Ms. Powell is Applicant's niece.

15.   The victim and Ms. Powell had a falling out
      because the victim testified against Applicant.

16.   The victim has not spoken with Ms. Powell since
      after the trial.

17.   The victim stands by her testimony at trial.

18.   The victim considered Applicant her uncle.

19.   The victim considered Applicant's family as her
      family.

20.   The victim did not have sexual intercourse with
      any of Applicant's family.

21.   Ms. Powell's affidavit is not affirmative evidence
      of innocence.

22.   Applicant has not shown, by clear and convincing
      evidence, that no reasonable juror would have
      convicted him in light of Ms. Powell's affidavit.

                   CONCLUSIONS OF LAW



                            8
           Actual Innocence

     3.    There are two types of actual innocence claims.
           These two types are the Herrera-type, where the
           applicant argues that some newly discovered
           evidence proves his innocence, and the
           Schlup-type, where the applicant argues
           constitutional error at the trial level.

     4.    The test for a Herrera-type actual innocence claim
           is whether Applicant has shown "by clear and
           convincing evidence that no reasonable juror would
           have convicted him in light of the new evidence.n

     5.    "[T]he [new] evidence presented must constitute
           affirmative evidence of the applicant's
           innocence."

     6.    After reviewing all the evidence, this court must
           assess the witnesses' credibility, examine the
           "newly discovered evidence,n and determine whether
           the new evidence, when balanced against the "oldn
           inculpatory evidence, unquestionably establishes
           Applicant's innocence.

     7.    Post-conviction claims of a "he said, she saidn
           variety "should not be accepted without close
           scrutiny nor, generally, without strong
           corroboration by independent evidence.n

     8.    In light of all of the evidence, Applicant has
           failed to "unquestionablyn establish that he is
           actually innocent.

     9.    Applicant has failed to meet his burden.

     10.   Applicant has failed to prove that he is actually
           innocent under Herrera.

(Id. at 37-40 (citations omitted).)

    Clearly, the state judge found A.P.'s affidavit credible and

Powell's incredible. Actual innocence requires "evidence of

innocence so strong that a court cannot have confidence in the

                                 9
outcome of the trial unless the court is also satisfied that the

trial was free of nonharmless constitutional error." McQuiggin,

569 U.S. at 401   (citing Schlup, 513 U.S. at 316). Deferring to

the state court's credibility determination, Powell's affidavit

does not constitute trustworthy evidence of innocence so strong

that the court cannot have confidence in the outcome of

applicant's trial unless the court is also satisfied that the

trial was free of nonharmless constitutional error. Applicant

does not otherwise assert any valid reasons for his delay or

demonstrate rare or exceptionable circumstances that would

justify equitable tolling. Thus, applicant is not entitled to

equitable tolling.

     Accordingly, applicant's federal petition was due on or

before September 25, 2018. His application filed on October 31,

2018, is therefore untimely.

     For the reasons discussed, it is ORDERED that applicant's

application for a writ of habeas corpus pursuant to 28 U.S.C.    §

2254 be, and is hereby, DISMISSED as time-barred. Applicant has

not made a showing that reasonable jurists would question this

court's procedural ruling. Therefore, it is further ORDERED that

a certificate of appealability be, and is hereby, denied.

     SIGNED October     --.c. (
                      --"',J'---"--'   2 0 19 .




                                        10
